Citation Nr: 0325514	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder of the 
sinuses.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite of the hands and feet.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for strep throat.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1948, and from November 1948 to June 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was the subject of an April 2003 hearing before the 
undersigned acting Veterans Law Judge.

The Board reopens the claim for service connection for 
bilateral hearing loss in the decision below.  The reopened 
claim for service connection for bilateral hearing loss, and 
the issues of whether new and material evidence has been 
received to reopen claims for service connection for a 
disorder of the sinuses, residuals of frostbite of the hands 
and feet, hemorrhoids, residuals of strep throat, and a heart 
disorder are addressed in the REMAND portion of this action. 

FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of an October 1991 RO rating 
decision denying service connection for hearing loss.

2.  Since the October 1991 unappealed RO denial of the claim 
for service connection for hearing loss, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

Evidence received since the October 1991 RO rating decision 
denying service connection for hearing loss is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

In the present case, the Board reopens the claim for service 
connection for hearing loss.  Under these circumstances, 
there is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim for Service Connection for Hearing Loss Reopened

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001. 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.  

In the case at hand, the veteran did not file a notice of 
disagreement within one year of an October 1991 letter 
notifying him of an unfavorable 1991 RO rating determination 
denying service connection for hearing loss.  Thus, the 
decision became final.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the RO has received records of a VA 
audiology consult in November 2002, in which the veteran was 
found upon audiometric testing to have a mild to moderately 
severe sensorineural hearing loss from 3000 to 8000 hertz in 
the right ear and moderate to severe mixed hearing loss 
across all frequencies in the left hear.  The audiologist 
found that the veteran's sensorineural hearing loss in the 
left ear was consistent with the veteran's reports of in-
service acoustic trauma and/or presbyacusis.  He indicated 
that the cause of the conductive component of the right ear 
hearing loss was unknown.  He elaborated that large air-bone 
gaps were consistent with the veteran's reports of possible 
ossicular discontinuity.  Also, the veteran has submitted 
newly received documentation from the service department of 
an in-service airplane crash, in which the veteran claims to 
have sustained acoustic and physical trauma to his ears, as 
recounted by testimony at his April 2003 hearing before the 
undersigned Acting Veterans Law Judge.

The Board finds that this information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the VA definition is 
not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  Because new and 
material evidence has been submitted, reopening of the claim 
for service connection for bilateral hearing loss is 
warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.


REMAND

In October 1991, the RO denied claims for entitlement to 
service connection for bilateral hearing loss, a disorder of 
the sinuses, residuals of frostbite of the hands and feet, 
hemorrhoids, residuals of strep throat, and a heart disorder.  
In April 2001 the veteran submitted an application to reopen 
these claims.  The Board has reopened the claim for service 
connection for bilateral hearing loss based on new and 
material evidence.  For the other claims, much new evidence 
has been received since the issuance of a Statement of the 
Case in November 2002 pertaining to the denial of the 
veteran's application to reopen his claims.  The new evidence 
includes April 2003 hearing testimony before the undersigned 
Acting Veterans Law Judge, VA records of treatment, and a 
report from the service department of a June 1950 in-service 
major airplane accident in which the veteran was a passenger.  
Because this evidence was received after the most recent 
issuance of a Statement of the Case, the application to 
reopen the claims for service connection for a disorder of 
the sinuses, residuals of frostbite of the hands and feet, 
hemorrhoids, residuals of strep throat, and a heart disorder, 
are remanded for readjudication and issuance of a 
Supplemental Statement of the Case to the extent the benefits 
sought are not granted.  Due process requires that a 
Supplemental Statement of the Case with consideration of this 
evidence be issued.  See 38 C.F.R. § 19.31.    

Although a VA audiologist has opined that the veteran has 
hearing loss consistent with acoustic trauma and/or 
presbyacusis, the record is not sufficient to show whether 
the veteran has a hearing loss disability for VA purposes.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Accordingly, the Board has determined that a VA audiological 
and ear, nose and throat examination is required in this case 
for resolution of the claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d).

Since the Board has determined that a new examination is 
warranted for the reopened claim for service connection for 
bilateral hearing loss in the instant case, the veteran is 
hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  In 
addition, the regulation provides that when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

As the RO is aware, effective November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claims to consider any additional evidence in 
the first instance and to issue a Supplemental Statement of 
the Case where required.

The RO should ensure compliance with the duty to notify and 
assist provisions of the VCAA, to include notifying the 
veteran of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  In so doing, the 
RO's actions should include (but should 
not necessarily be limited to) asking the 
veteran to identify all records of VA and 
non-VA health care providers that have 
treated his bilateral hearing loss, 
sinuses, residuals of frostbite of the 
hands and feet, hemorrhoids, residuals of 
strep throat, or a heart disorder, that 
have not been previously obtained and 
associated with his claims file.  After 
obtaining any appropriate releases, the 
RO should obtain records from each health 
care provider the veteran identifies.  
The veteran should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records 
on his own and submit them the RO.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA audiological and ear, nose 
and throat examination for the purpose of 
determining, for each ear, whether it is 
at least as likely as not that his current 
hearing loss began during service or is 
related to some incident of service.  The 
RO should send the claims file to the 
examiner for review; the clinician(s) 
should indicate that the claims file was 
reviewed, to include records of a November 
2002 VA audiological examination (for 
treatment purposes) at which the veteran 
was found to have hearing loss consistent 
with acoustic trauma and/or presbyacusis, 
and the service department report of a 
major airplane accident crash in June 1950 
involving the veteran, during which he 
asserts he sustained acoustic and physical 
trauma to the ears.  The examiner(s) 
should also indicate for each ear whether 
the veteran the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
whether the auditory thresholds for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or whether speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

3.  After any new evidence is received 
and associated with the claims file, the 
RO should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, and whether new 
and material evidence has been received 
to reopen claims for service connection 
for a disorder of the sinuses, residuals 
of frostbite of the hands and feet, 
hemorrhoids, residuals of strep throat, 
or a heart disorder, with consideration 
of all of the evidence added to the 
record since the Statement of the Case 
(SOC) issued in November 2002.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the November 2002 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



